DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-20 of US Application No. 16/536,723 are currently pending and have been examined. Applicant amended claims 1, 2, 4, 6, 7, 9, 10, 12-15 and 17-19.

Response to Arguments/Amendments
The previous rejections of claims 1-20 under 35 USC § 102 or 103 are withdrawn in consideration of the claim amendments submitted by Applicant.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, 12, 14 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
a first configuration to operate the one or more components, wherein the first configuration is selected based on the acquired information, wherein the one or more components include at least a speed controller that controls and limits a speed of the AV, and an air conditioner of the AV” which, given its broadest reasonable interpretation, only requires selection of a configuration for a speed controller or an air conditioner, i.e., a first configuration to operate the one or more component. Claim 9 recites a substantially similar limitation. Therefore, art that discloses selecting a configuration for a speed controller OR art that discloses selecting a configuration for an air conditioner reads on the limitation. Claim 6 (and claim 14) further expands the list of components for which a first configuration might be selected. However, claim 6 when combined with claim 1 still requires selection of a configuration for only one of the components. Therefore, expansion of the list of components does not actually narrow claim 1 or claim 9. Instead, expanding the list actually broadens claim 1 or claim 9. 
Regarding claims 4, 12 and 19, Claim 1 recites “acquire information pertaining to a plurality of factors associated with the AV, wherein the plurality of factors includes a route to be traversed by the AV for a ride, a type of a road included in the route, a real-time location of the AV, a time of travel, and a weather condition at the time of travel” which, given its broadest reasonable interpretation, only requires that just two factors, i.e., plurality of factors, are acquired as information. Claims 9 and 17 recite substantially similar limitations. The two factors are selectable from a claimed list of factors. Expanding the list of factors in claims 4, 12 and 19 does not narrow respective claims 1, 9 and 17. Instead, expanding the list increases the amount of potential factors, which actually broadens claims 1, 9 and 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magolan et al. (US 2020/0307578 A1, “Magolan”).

Regarding claims 1 and 9, Examiner initially notes that “a first configuration to operate the one or more components, wherein the first configuration is selected based on the acquired information, wherein the one or more components include at least a speed controller that controls and limits a speed of the AV, and an air conditioner of the AV”, given its broadest reasonable interpretation, only requires selection of a configuration for a speed controller or an air conditioner, i.e., a first configuration to operate the one or more component. Therefore, art that discloses selecting a configuration for a speed controller OR art that discloses selecting a configuration for an air conditioner reads on the limitation. 

Examiner also notes that “acquire information pertaining to a plurality of factors associated with the AV, wherein the plurality of factors includes a route to be traversed by the AV for a ride, a type of a road included in the route, a real-time location of the AV, a time of travel, and a weather condition at the time of travel”, given its broadest reasonable interpretation, only requires that just two factors, i.e., plurality of factors, are acquired as information, as long as they are factors included in the claimed list of factors. Therefore, art that teaches acquiring two or more of the claimed factors reads on the limitation.

Finally, Examiner notes that the above limitation only requires that the first configuration is selected “based on the acquired information”. This limitation, given its broadest reasonable any one piece of acquired information, i.e., just one of the factors, acquired as information is necessary to determine the first configuration. 

With the above claim interpretations in mind, Magolan disclose methods and systems for limiting a vehicle speed and changing vehicle dynamics drive mode and teaches:
circuitry configured to: 
acquire information pertaining to a plurality of factors associated with the AV, wherein the plurality of factors includes a route to be traversed by the AV for a ride, a type of a road included in the route, a real-time location of the AV, a time of travel, and a weather condition at the time of travel (one or more of road type, weather and time of day may be measured – see at least Fig. 4 and ¶ [0072]; vehicle location data is retrieved – see at least ¶0071]); 
select, from a set of configurations associated with one or more components of the AV, a first configuration to operate the one or more components, wherein the first configuration is selected based on the acquired information, and wherein the one or more components include at least a speed controller that controls and limits a speed of the AV, and an air conditioner (speed limiter, e.g., a controller, may be optionally activated in response to feedback from sensors – see at least ¶ [0018]; if speed limiter conditions are not met at 412 and vehicle is not within a geofenced area at 414, the speed is not limited but if the speed limiter conditions are met or the location is within the geofenced area then the vehicle speed is limited – see at least Fig. 4 and ¶ [0072]-[0077]; i.e., based on the conditions measured at 404, the speed limiter is selected as activated or not activated);  
configure the one or more components that include the speed controller and the air conditioner based on the selected first configuration (if speed limiter conditions are not met at 412 and vehicle is not within a geofenced area at 414, the speed is not limited – see at least Fig. 4 and ¶ [0072]-[0077]; i.e., speed limiter not activated = first configuration selected), 
wherein a power consumed by the one or more components operating at the first configuration is reduced relative to a power consumed by the one or more components operating at a second configuration (i.e., speed limiter not activated draws less power than the speed limiter activated).

Regarding claims 3 and 11, Magollan further teaches:
wherein the weather condition includes at least one of an amount of daylight or a type of weather, at the time of travel (ambient light 406 is used at 412 to determine if speed limiter conditions are met – see at least Fig. 4 and ¶ [0072]).

Regarding claims 4 and 12, these claims are rejected based on the rationale presented for claims 1 and 9. Claims 4 and 12 expand the list of potential factors that make up the acquired information in claim 1. As noted in the rejection of claims 1 and 9, the broadest reasonable interpretation only requires that just two factors, i.e., plurality of factors, are acquired as information. Magollan already discloses acquiring one or more of road type, weather and time of day may be measured and vehicle location data (see claim 1 and 9 rejections). Therefore, Magollan already teaches “acquire information pertaining to a plurality of factors associated with the AV”, where the factors taught by Magollan already include a plurality of the factors included in the list. Expanding the list to include the factors of claims 4 or 12 does not require that these additional factors be taught by Magollan to still read on the claim. 

Still, Magollan further teaches:
wherein the plurality of factors further includes a speed constraint associated with the road, a traffic condition associated with the road, a road condition of the road, a duration of the ride along the route, and a user preference provided by a user to configure the one or more components of the AV (road information 407 includes type of road, speed limit and surface conditions – see at least ¶ [0072]; geofenced are for determining whether to activate speed limiter is based on areas of high pedestrian traffic – .

Regarding claims 5 and 13, these claims are rejected based on the rationale presented for claims 1 and 9. Claims 5 and 13 expand the list of potential factors that make up the acquired information in claim 1. As noted in the rejection of claims 1 and 9, the broadest reasonable interpretation only requires that just two factors, i.e., plurality of factors, are acquired as information. Magollan already discloses acquiring one or more of road type, weather and time of day may be measured and vehicle location data (see claim 1 and 9 rejections). Therefore, Magollan already teaches “acquire information pertaining to a plurality of factors associated with the AV”, where the factors taught by Magollan already include a plurality of the factors included in the list. Expanding the list to include the factors of claims 5 or 13 does not require that these additional factors be taught by Magollan to still read on the claim. 

Regarding claims 6 and 14, these claims are rejected based on the rationale presented for claims 1 and 9. Expanding the list of components to include the additional components of claims 6 and 14 does not require that the prior art teach selecting a first configuration for each item in the list of components, as explained in the rejection of claim 1 and the rejection under § 112(d). Since Magollan already teaches selecting a first configuration for the speed controller, as indicated in the claims 1 and 9 rejection, Magollan already reads on claims 6 and 14. 
	
	Still, Magollan further teaches:
wherein the one or more components of the AV operated at the first configuration further include a processor of the AV [ ] (speed limiter, e.g., instructions stored in a non-transitory memory of a controller, may be optionally activated in response to feedback from sensors – see at least ¶ [0018]; controller is a processor - https://www.dictionary.com/browse/controller).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Magolan in view of Ingram et al. (US 2019/0277962 A1, “Ingram”).

Regarding claims 2 and 10, Magollan fails to teach but Ingram further teaches:
wherein the information is acquired, by the AV configuration device, from one or more sensor of the AV (information indicative of operating context may include sensor data – see at least ¶ [0058]), a server in communication with the AV (information indicative of , and a vehicle that is in communication with the AV (information indicative of operating context may include sensor data from another vehicle – see at least ¶ [0063]).

It would have been obvious to a person of ordinary skill in the art to have modified the combined methods and systems for limiting a vehicle speed and changing vehicle dynamics drive mode of Magollan and Ingram to acquired information from known information sources, as taught by Ingram, to obtain conditions for limiting sensor power usage (Ingram at ¶ [0022]).

Regarding claim 17, Examiner initially notes that “a first configuration to operate the one or more components, wherein the first configuration is selected based on the acquired information, and wherein the one or more components include at least a speed controller that controls and limits a speed of the AV, and an air conditioner”, given its broadest reasonable interpretation, only requires selection of a configuration for a speed controller or an air conditioner, i.e., a first configuration to operate the one or more component. Therefore, art that discloses selecting a configuration for a speed controller OR art that discloses selecting a configuration for an air conditioner reads on the limitation. 

Examiner also notes that “acquiring, [ ], information pertaining to a plurality of factors associated with the AV, wherein the plurality of factors includes a route to be traversed by the AV for a ride, a type of a road included in the route, a real-time location of the AV, a time of travel, a type of weather at the time of travel, and an amount of daylight at the time of travel”, given its broadest reasonable interpretation, only requires that just two factors, i.e., plurality of factors, are acquired as information, as long as they are factors included in the claimed list of factors. Therefore, art that teaches acquiring two or more of the claimed factors reads on the limitation.

Finally, Examiner notes that the above limitation only requires that the first configuration is selected “based on the acquired information”. This limitation, given its broadest reasonable any one piece of acquired information, i.e., just one of the factors, acquired as information is necessary to determine the first configuration. 

With the above claim interpretations in mind, Magolan disclose methods and systems for limiting a vehicle speed and changing vehicle dynamics drive mode and teaches:
acquiring, [ ], information pertaining to a plurality of factors associated with the AV, wherein the plurality of factors includes a route to be traversed by the AV for a ride, a type of a road included in the route, a real-time location of the AV, a time of travel, a type of weather at the time of travel, and an amount of daylight at the time of travel (one or more of road type, weather, ambient light and time of day may be measured – see at least Fig. 4 and ¶ [0072]; vehicle location data is retrieved – see at least ¶0071]); 
selecting, [ ], from a set of configurations associated with one or more components of the AV, a first configuration to operate the one or more components, wherein the first configuration is selected based on the acquired information, and wherein the one or more components include at least a speed controller that controls and limits a speed of the AV, and an air conditioner (speed limiter, e.g., a controller, may be optionally activated in response to feedback from sensors – see at least ¶ [0018]; if speed limiter conditions are not met at 412 and vehicle is not within a geofenced area at 414, the speed is not limited but if the speed limiter conditions are met or the location is within the geofenced area then the vehicle speed is limited – see at least Fig. 4 and ¶ [0072]-[0077]; i.e., based on the conditions measured at 404, the speed limiter is selected as activated or not activated); and 
[ ], wherein the one or more components, including the speed controller and the air conditioner, are configured to operate at the selected first configuration by the AV configuration device (if speed limiter conditions are not met at 412 and vehicle is not within a geofenced area at 414, the speed is not limited – see at least Fig. 4 and ¶ [0072]-[0077]; i.e., speed limiter not activated = first configuration selected), and wherein a power consumed by the one or more components operating at the first configuration is reduced relative to a power consumed by the one or more components operating at a second configuration (i.e., speed limiter not activated draws less power than the speed limiter activated).

Magollan fails to teach a server in communication with the AV for performing the steps; transmitting, by the server, the selected first configuration to an AV configuration device.

	However, Ingram discloses tailoring emission power to map, vehicle state and environment and teaches:
acquiring, by a server in communication with the AV, information pertaining to a plurality of factors associated with the AV, wherein the plurality of factors includes a route to be traversed by the AV for a ride, a type of a road included in the route, a realtime location of the AV, a time of travel, a type of weather at the time of travel, and an amount of daylight at the time of travel (controller 150 receives information indicative of operating context – see at least Fig. 2 and ¶ [0058]; information indicative of operating context may include position data and planned trajectory – see at least ¶ [0064]; operating context may include vehicle GPS location, roadway type, planned route tie of day, weather conditions – see at least ¶ [0065]; at 602, information indicative of an operating context of a vehicle is received – see at least Fig. 6 and ¶ [0125]; controller 150 may include a remotely-located computer system, such as a cloud server network – see at least ¶ [0053]);
selecting, by the server, from a set of configurations associated with one or more components of the AV, a first configuration to operate the one or more components, wherein the first configuration is selected based on the acquired information (at 604, a desired sensor power configuration is selected based on the operating context of the vehicle – see at least Fig. 6 and ¶ [0126]); and
transmitting, by the server, the selected first configuration to an AV configuration device of the AV, wherein the one or more components are configured to operate at the selected first configuration by the AV configuration device, wherein a power consumed by the one or more components operating at the first configuration is reduced relative to a power consumed by the one or more components operating at a second configuration (at 606, LIDAR and/or radar sensor is operated according to the desired sensor power configuration – see at least Fig. 6 and ¶ [0127]; reducing power consumption of radar sensor by performing power tailoring – see at least ¶ [0027]-[0029]; e.g., certain sensors may be turned off in certain contexts/scenarios – see at least ¶ [0029]).

It would have been obvious to a person of ordinary skill in the art to have modified the methods and systems for limiting a vehicle speed and changing vehicle dynamics drive mode of Magollan to provide for acquiring a route to be traversed, as taught by Ingram, as a condition for limiting sensor power usage (Ingram at ¶ [0022]).

It would have been further obvious to a person of ordinary skill in the art to have modified the methods and systems for limiting a vehicle speed and changing vehicle dynamics drive mode of Magollan to provide for performing functions at a remote server in communication with the vehicle, as taught by Ingram, to increase computation capacity of computing resources (Ingram at ¶ [0023]).

Regarding claim 18, Magollan fails to teach but Ingram further teaches:
wherein the information is acquired, by the AV configuration device, from one or more sensor of the AV (information indicative of operating context may include sensor data – see at least ¶ [0058]), a server in communication with the AV (information indicative of operating context may include sensor data may include sensor data received from an infrastructure source – see at least ¶ [0064]), and a vehicle that is in communication with the AV (information indicative of operating context may include sensor data from another vehicle – see at least ¶ [0063]).

It would have been obvious to a person of ordinary skill in the art to have modified the combined methods and systems for limiting a vehicle speed and changing vehicle dynamics drive mode of Magollan 

Regarding claim 19, this claim is rejected based on the rationale presented for claim 17. Claim 19 expands the list of potential factors that make up the acquired information in claim 17. As noted in the rejection of claim 17, the broadest reasonable interpretation only requires that just two factors, i.e., plurality of factors, are acquired as information. Magollan already discloses acquiring one or more of road type, weather and time of day may be measured and vehicle location data (see claim 17 rejection). Therefore, Magollan already teaches “acquire information pertaining to a plurality of factors associated with the AV”, where the factors taught by Magollan already include a plurality of the factors included in the list. Expanding the list to include the factors of claim 19 does not require that these additional factors be taught by Magollan to still read on the claim. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Magolan in view of Xiao et al. (US 10,106,153 B1, “Xiao”).

Regarding claims 8 and 16, Magolan and Ingram fails to teach but Xiao discloses a vehicular parking control system and teaches:
wherein a durability of the one or more components operating at the first configuration is increased relative to a durability of the one or more components operating at the second configuration (sensors may be operated in a standby state, power saving state, or active state – see at least 19:6-36; selectively activating the sensors increases longevity of the sensors as a result of less wear and tear on the sensor – see at least 19:6-36).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for limiting a vehicle speed and changing vehicle dynamics drive mode of Magollan to provide for increased durability, as taught by Xiao, to increase the longevity of components (Xiao at 19:6-36).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Magolan, in view of Ingram, as applied to claim 17, and further in view of Xiao.

Regarding claim 20, Magolan and Ingram fails to teach but Xiao discloses a vehicular parking control system and teaches:
wherein a durability of the one or more components operating at the first configuration is increased relative to a durability of the one or more components operating at the second configuration (sensors may be operated in a standby state, power saving state, or active state – see at least 19:6-36; selectively activating the sensors increases longevity of the sensors as a result of less wear and tear on the sensor – see at least 19:6-36).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined methods and systems for limiting a vehicle speed and changing vehicle dynamics drive mode of Magollan and Ingram to provide for increased durability, as taught by Xiao, to increase the longevity of components (Xiao at 19:6-36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666